Defendants failed to establish their entitlement to judgment as a matter of law, in this action where plaintiff slipped and fell as she descended the interior stairs of defendants’ building. The evidence submitted by defendants was insufficient to show that they lacked constructive notice of the alleged wet condition of the stairs. Defendants failed to offer specific evidence as to their activities on the day of the accident, including evidence indicating the last time the staircase was inspected, cleaned, or maintained before plaintiff’s fall (see Moser v BP/CG Ctr. I, LLC, 56 AD3d 323 [1st Dept 2008]). Concur — Tom, J.P., Sweeny, Moskowitz, Renwick and Clark, JJ.